SteveNS, J.,
delivered the opinion of the court.
(After stating the facts as above). The Civic League of Senatobia is not a corporation, and therefore could not be sued as an organic entity. The League is simply a majority of the individuals composing the organization. It follows that the officers who executed the agreement forming the basis of this suit are individually liable for the consideration agreed to be paid. There was a stagger at a showing of fraud in the procurement of the contract, but the testimony falls short of the necessary proof of fraud. While the cultured women here sued affixed their signatures to the instrument without reading over the contract in its entirety, they yet admit that the contract in its material parts speaks the agreement of the Civic League. The particular attractions called for by the contract were admittedly engaged — and engaged, too, at the prices listed. There is no controversy about the exact performances to be given or as to the price of either. The defense of appellees is bottomed upon the theory and assumption that they are not individually liable for the debts of the Civic League. This- question of law has been ruled against them in Evans v. Lilly & Co., 95 Miss. 58, 48 So. 612, 21 Ann. Cas. 1087, and authorities there referred to by *234Judge Fletcher. Appellees could have read over the instrument if they had so demanded. It is quite probable that they entered into this agreement hurriedly, without previous thought or reflection. The contract, however, must speak for itself,- and, hard as it may seem to the good women involved, it speaks liability. It is immaterial that appellees did not think or believe they would .be personally liable. If the individuals composing this unincorporated society are not liable, then no one could be sued for the obligation, and plaintiff would be without any remedy whatever. The jury was not instructed in accordance with the views herein expressed, and the cause must' therefore be reversed and remanded.

Reversed and remanded.